Name: Commission Regulation (EEC) No 1354/88 of 18 May 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: executive power and public service;  economic policy;  plant product
 Date Published: nan

 19 . 5. 88 Official Journal of the European Communities No L 125/19 COMMISSION REGULATION (EEC) No 1354/88 of 18 May 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the appli ­ cation of the subsidy system for oilseeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Article 27 (5) thereof, Whereas the second subparagraph of Article 7 (3) of Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 3857/87 (*), provides that copy No 1 of the AP part of the certificate or of the extract therefrom must reach the competent agency at the latest during the second working day following that on which the application for the ID part of the certificate is applied for if that application was sent to the said authority by telegram, telex or telecopy ; whereas in certain cases it is difficult to meet that requirement ; whereas that provision should accordingly be adapted ; Whereas the wording of Article 30 of Regulation (EEC) No 2681 /83 should be adapted to the combined nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . The second subparagraph of Article 7 (3) is replaced by the following : 'If the application was sent to the competent authority by telegram, telex or telecopy, copy No 1 of the AP part of the certificate or of the extract therefrom must reach the competent authority at the latest during the second working day following that on which the application is submitted, However, if within that time limit the competent authority is informed by telegram, telex or telecopy by another authority issuing such certificates that copy No 1 of the AP part of the certificate concerned or of the extract therefrom has been forwarded, the time limit in question shall be extended to a maximum of 15 working days.' 2. The first indent of Article 30 is replaced by the following : '  processed into products falling within CN codes 1208 or 2309,'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66 0 OJ No L 110, 29. 4. 1988, p . 10 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . 0 OJ No L 363, 23. 12. 1987, p. 26.